Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-3, 7, 10 and 11, the term “plain” concerning the color powder sheet is indefinite as it is not clear exactly what this encompasses.  Does applicant mean that the sheet is made so that it exhibits only a single—ie, “plain”-- color or does “plain” have something to do with the shape of the sheet?  Clarification is required as to what is intended by the term “plain” in these claims.   In claims 12, 14 and 15, “power” should be –powder--.   

2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chinese document CN 105301797 (see the Abstract).
CN -797 discloses the instant sunglass lens with a color powder sheet made from a resin doped with color powder which is coated onto a lens also made of resin with a polarizing film coated on the color sheet.  The aspect of injection molding constitutes a process limitation that does not affect the product in a structural sense and carries no patentable weight in the product claims.  

3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese document CN 105301797.
CN -797 discloses the basic claimed sunglass lens as set forth 2, supra, the reference lacking essentially certain aspects that are submitted to be obvious and well within the skill level of the art.  For instance, locating the lens on a concave surface of the color powder sheet would surely have been obvious when forming a plus power lens and such lenses are quite well known in the art.  Making the lens with optical powers as set forth in instant claim 13 is nothing but conventional in the art—Official Notice is hereby taken of this—and such would have been an obvious modification to the sunglass lens of CN -797 to provide eyesight corrective sunglasses.  The exact thickness of the color powder sheet certainly would have been obvious as would employing the same resins for the color powder sheet and the lens, the latter to facilitate the lamination of the two components.  Again, the aspect of injection molding in claim 11 constitutes a process limitation that carries no weight in a product claim.  
4.Claim(s) 10-14 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Saylor et al 2017/0075143 (see Figs. 2-5; see paragraphs 0006-0012, 0026, 0077, 0108, 0119, 0122-0123, 0120).  
Saylor et al discloses the instant sunglass lens made from a color sheet-- attached to a polarizing film, see Figs. 4 and 5) to which a transparent resin is injected.  The chroma enhancement dye is submitted to form a color sheet regardless of whether the dye is in a powder form initially, and such would not affect the structure of the color sheet at any rate.  Ie, the exact form of the color dye is not material to the patentability of the product claims if the product itself is met, and such is submitted to be the case.  The injection of instant claim 11 is taught at paragraphs 0008 and 0130.  The formation of a vision corrective lens/sunglass lens is taught at paragraph 0077. And such would be inherently inclusive of the lenses set forth in instant claim 13.  Instant claim 14 is taught at paragraph 0026.  

5.Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al 2017/0075143.
Saylor et al discloses the basic claimed sunglass lens as set forth in paragraph 4, supra, the applied reference essentially the aspect of the color powder sheet and the transparent lens being made from one –ie, the same—resin.  It is submitted that such would have been quite obvious in the sunglass lens of Saylor et al to facilitate the lamination of the components as noted in paragraph 3, supra, such being conventional in the art.  
6.Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al 2017/0075143 (see Figs. 2-5; see paragraphs 0006-0012, 0026, 0077, 0108, 0119, 0122-0123, 0120).  in view of Chinese document CN 105301797.
Saylor et al discloses the basic claimed method of making sunglass lenses by providing a colored sheet, fixing the sheet in a mold, injection molding a transparent lens base material into the mold to form an integral molding and then demolding to manufacture the sunglass lens.  See the above noted paragraphs and Figs. 2-5 which show the different steps, including the formation of a color sheet by injection molding same against a polarizing film that has been placed in a mold as recited in instant claim 5.  The only aspect that appears to be not explicitly taught in the primary reference is the employment of explicitly a color powder to make the color sheet.  At paragraph 0123, Saylor et al teaches various ways by which the color dye is incorporated into the resin that makes up the color sheet, but does not explicitly teach that the dye is in powder form.  Of course, it is nothing but conventional to incorporate color dyes as powders into resins and CN -797 teaches such in the formation of a coating liquid dye for a lens.  It certainly would have been obvious to have employed the chroma enhancement dyes as powders, or in fact to have used the color powder itself as taught in CN -797, as the dye in the primary reference dependent on the exact form of the dye or the exact color effect desired, respectively.  Clearly, one of ordinary skill in the art would understand that dyes can be mixed into a resin as powders and/or that color powders can be employed to provide a lens with a colored filter.  Again, either way, it would have been quite obvious to have modified the method of Saylor et al to meet instant claim 1 given the teaching of CN -797.  Instant claims 2 and 3 are taught in the injection molding of Saylor et al and the thickness of the color sheet (ie, claims 3-8) is disclosed at paragraph 0026 of the primary reference.  The bending of instant claim 7 is taught at paragraph 0130.  Instant claim 9 is submitted to have been an obvious modification to the method of Saylor et al generally for the same reasons as set forth in paragraphs 3 and 5, supra.  

7.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
           


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742